Citation Nr: 1028967	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the record, the Board finds that remand for 
further evidentiary development is required.  

First, there appears to be pertinent, outstanding VA treatment 
records.  During her May 2010 Board hearing, the Veteran 
testified that she first sought treatment at VA in 1999 for right 
knee complaints.  Currently, the record contains VA treatment 
records beginning in June 1997, but they include no complaints or 
treatment for the right knee until August 1999, when the Veteran 
complained of persistent bone and joint pain with current 
progression in the right lower extremity symptoms with onset 
during service.  Also, a November 2005 VA treatment record shows 
that the Veteran reported having worn a knee brace for eight 
months related to two post-service injuries (a fall on ice and a 
motor vehicle accident).  The treatment records related to the 
two post-service injuries are not associated with the claims 
file.  Accordingly, the AMC/RO should ensure that all outstanding 
VA treatment records have been associated with the claims file.  
At her Board hearing, the Veteran reported having received 
treatment at the West Roxbury, Brockton, Jamaica Plains, and Dorn 
VA medical centers.  

Remand is also necessary to afford the Veteran a VA examination.  
During her May 2010 Board hearing, the Veteran testified that she 
injured her right knee during a physical assault that occurred in 
service.  Although the STR does not currently show complaints or 
treatment related to the right knee, it shows that the Veteran 
was referred in October 1994 for X-rays with an indication of 
"s/p physical battery 2dy ago[,] r/o fx's."  Additionally, 
service connection is in effect for PTSD that is related, in 
part, to an assault during service.  Accordingly, the record is 
consistent with her assertions and shows an event during service.  

The Veteran has also asserted (throughout various VA treatment 
records and during her May 2010 Board hearing), that she has had 
continuous right knee symptoms since service.  During a January 
2006 VA Rheumatology consultation, she complained of right knee 
pain since a "sprained knee" during service, which was followed 
by insidious worsening.  She was diagnosed with patellofemoral 
syndrome.  This constitutes evidence of a current disability and 
continuous symptoms since service, plus an indication that her 
disability and persistent symptoms may be associated with her 
service.  Because the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for a 
VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder 
(to specifically include the VA records noted 
above), the RO should undertake any further 
development warranted by the record.  Then, 
the RO should schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed right knee 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Then, based on the record review 
and examination results, the examiner should 
provide a current diagnosis and specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 percent 
probability) that the Veteran has a right 
knee disorder that was incurred during her 
active service or is otherwise etiologically 
related to her active service, to include 
consistent with her report of suffering a 
right knee injury during a physical assault 
during service.  In making this 
determination, the examiner is asked to 
assume that the Veteran injured her knee 
during service.  The examiner is also asked 
to address the Veteran's assertions that she 
has had continuous symptoms since service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

2.  Then the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

